Plaintiff in error, E. J. Lewis, was convicted in the County Court of Pinellas County for violation of the prohibition laws and by habeas corpus sought relief from imprisonment imposed upon him by the sentence of the court that tried him.
The return of the writ of habeas corpus shows a judgment against the petitioner for habeas corpus reading as follows:
"The defendant, E. J. Lewis, upon being caused to stand before the bar in custody of the Sheriff was asked by the Court if he had anything to say why the sentence of the law should not be pronounced upon him and he answering nothing in bar or preclusion thereof, the Judge pronounced the following sentence, to-wit:
" 'You, E. J. Lewis, having been found guilty by by a jury of the crime of unlawfully having in your possession intoxicating liquor; unlawfully having in your possession intoxicating liquor for the purpose of sale; unlawfully transport intoxicating liquor, and unlawfully transport intoxicating liquor for the purpose of sale, the Court adjudges you to be guilty. It is therefore the sentence of the law and the judgment and order of this Court that you, E. J. Lewis, for your said offense for which you have been and do now stand convicted, pay a fine of $500.00 and serve 90 days in *Page 298 
the County Jail of Pinellas County, Florida. In default of the payment of said Fine you serve an additional term of Ninety Days in the County jail.'
"Thereupon, the defendant was remanded to the custody of the Sheriff."
The judgment and sentence imposed was within the limits authorized by the statute, and no showing having been made that the sentence had ever been revoked or duly satisfied, it was properly held sufficient on habeas corpus to require a remand of the prisoner. Anderson v. Chapman, 109 Fla. 54, 146 Sou. Rep. 675.
Affirmed.
WHITFIELD, ELLIS, TERRELL, BROWN and BUFORD, J. J., concur.